Case 1:20-cv-01172-DCJ-JPM Document 22 Filed 01/19/21 Page 1 of 1 PageID #: 86




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

 BIPANJEET SINGH,                       CIVIL DOCKET NO. 1:20-CV-01172-P
 Petitioner

 VERSUS                                 JUDGE DAVID C. JOSEPH

 LASALLE CORRECTIONAL                   MAGISTRATE           JUDGE        PEREZ-
 CENTER,                                MONTES
 Respondent



                                JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 21), noting the absence of objection thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED that the Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241 (ECF No. 1) and Amended Petition (ECF No. 10) are DISMISSED WITHOUT

PREJUDICE for lack of jurisdiction.

      THUS DONE AND SIGNED in Chambers, this 19th day of January, 2021.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
